Opinion of the Court by
Judge Robertson:
As assignee of Langley, McGoodwin ought to have prosecuted his action against Miller with more diligence and either thus fixed his insolvency or exhausted the security by enforcing the vendor’s lien on the livery stable and lot. Instead of doing this, he seems to have been co-operating with Miller to relieve him from his contract. Miller’s widow and heirs did not seek a rescission; and, had they done so, there was no apparent excuse for the rescission as adjudged. And, even if a rescission had been allowable, the circuit court erred in adjudging it without securing an acounting for rents and profits.
Wherefore, the judgment, in all its phases is reversed and the cause remanded for further proceedings.